Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 17 are objected to because of the following informalities: Claims 1 and 17 recite the limitation "a corresponding gamma parameter” in lines 9-10. There is insufficient antecedent basis for this limitation in the claim.   Appropriate correction is required.
Claim 17 is objected to because of the following informalities: this claim appears to be in an independent form. However, this claim contains the dependency “according to claim 1.”  Correction is required to comply with the U.S. Patent Practice. Examiner recommends amending this claim to incorporate all of the limitations of claim 1 into claim 17. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (U.S. Patent Pub. No. 2018/0197492) in view of Shaw (U.S. Patent Pub. No. 2010/0060078).

However, Guo does not explicitly teach a device comprising: an initial voltage input terminal, a power management circuit and wherein the initial voltage input terminal is configured to provide an initial voltage; the power management circuit comprises at least one amplifier sub-circuit, each follower amplifier sub-circuit is configured to output a corresponding target operating voltage according to the initial voltage, a reference voltage and a target operating voltage setting parameter.
Shaw teaches a device (Shaw: Figs. 1-2 and abstract, Power Management ICs (PMICs)), comprising an initial voltage input terminal (Shaw: Figs. 1-2, Vin), a power management circuit (Shaw: Figs. 1-2, 200), and wherein the initial voltage input terminal is configured to provide an initial voltage (Shaw: Figs. 1-2, Vin); the power management circuit comprises at least one amplifier sub-circuit (Shaw: Figs. 1-2, 200 contains op-amps 230, 215, and 225), each follower amplifier sub-circuit is configured to output a corresponding target operating voltage according to the initial voltage (Shaw: Figs. 1-2, 200’s op-amps output voltage in accordance with Vin), a reference voltage (Shaw: Figs. 1-2, Vref), and a target operating voltage setting parameter (Shaw: Figs. 1-2, LDOB, VOSB).  

Regarding claim 2, the combination teaches comprising a reference voltage generation sub-circuit configured to generate the reference voltage according to the initial voltage provided by the initial voltage input terminal (Shaw: Figs. 1-2).
Regarding claim 17, this claim is similarly rejected based on the same rationale as claim 1.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Shaw in further view of Mamba et al. (U.S. Patent Pub. No. 2007/0040825).
Regarding claim 9, Mamba teaches a high level generation sub-circuit comprising a positive charge pump and a high level generation transistor (Mamba: para 0064 and 0090 and Fig. 1), the high level generation transistor being an N-type transistor (Mamba: para 0064 and 0090 and Fig. 1), wherein a first electrode of the high level generation transistor is electrically coupled to a positive drive signal terminal, a second electrode of the high level generation transistor is grounded (Mamba: para 0064 and 0090 and Fig. 1, GND), a gate of the high level generation transistor is electrically coupled to a first output terminal of the positive charge pump (Mamba: para 0064 and 0090 and Fig. 1, BOOSTER), and the first output terminal of the positive charge pump is 
Regarding claim 11, this claim is similarly rejected based on the rationale as claim 9.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Shaw in further view of Chang et al. (U.S. Patent Pub. No. 2003/0142084).
Regarding claim 12, the combination does not explicitly mention wherein the power management circuit and the plurality of gamma correction circuits are integrated in a same power management chip. Chang teaches wherein the power management circuit and the plurality of gamma correction circuits are integrated in a same power management chip (para 0021-0025). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guo in view of .
Allowable Subject Matter
Claims 3, 4, 5, 6, 7, 8, 10, and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten to overcome the objections and rejections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SEJOON AHN/Primary Examiner, Art Unit 2628